COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-342-CV

IN RE DONALD D. FREIER                                               RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        The court has considered Relator’s petition for writ of mandamus and is

of the opinion that the petition should be dismissed for want of jurisdiction.

See Tex. Gov’t Code Ann. § 22.221(b) (Vernon 2004); In re Simmonds, 271
S.W.3d 874, 879 (Tex. App.—Waco, 2008, orig. proceeding). Accordingly,

Relator’s petition for writ of mandamus is dismissed.



                                                    PER CURIAM

PANEL: LIVINGSTON, MCCOY, and MEIER, JJ.

DELIVERED: October 15, 2009




   1
       … See Tex. R. App. P. 47.4.